Name: 2002/919/EC: Commission Decision of 22 November 2002 amending Decision 2001/765/EC authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (Text with EEA relevance) (notified under document number C(2002) 4525)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  tariff policy;  forestry;  agricultural activity;  means of agricultural production;  taxation
 Date Published: 2002-11-26

 Avis juridique important|32002D09192002/919/EC: Commission Decision of 22 November 2002 amending Decision 2001/765/EC authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (Text with EEA relevance) (notified under document number C(2002) 4525) Official Journal L 321 , 26/11/2002 P. 0047 - 0048Commission Decisionof 22 November 2002amending Decision 2001/765/EC authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC(notified under document number C(2002) 4525)(Text with EEA relevance)(2002/919/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15(1) thereof,Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community(2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to the requests submitted by five Member States,Whereas:(1) Production of reproductive material of the species set out in the Annex is at present insufficient in certain Member States with the result that their requirements for reproductive material of those species conforming to the provisions of Directive 66/404/EEC or Directive 71/161/EEC cannot be met.(2) Other Member States and third countries are not in a position to supply sufficient reproductive material of the relevant species affording the same guarantees as Community reproductive material and conforming to the provisions of Directive 66/404/EEC or Directive 71/161/EEC.(3) Accordingly, the Member States concerned, namely Denmark, France, Ireland, the Netherlands and the United Kingdom have requested the Commission, pursuant to those Directives to authorise them to accept for marketing seed satisfying less stringent requirements than those laid down by those Directives.(4) In order to cover the shortage, the applicant Member States should therefore be authorised to permit, for a limited period, the marketing of seed of the relevant species which satisfies less stringent requirements.(5) In reference to Article 6 of the Commission Decision 2001/765/EC(3), due to the biological cycles of forest reproductive material, it is appropriate to permit the marketing of stocks authorised under this decision until their exhaustion.(6) For genetic reasons, the seed should be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the seed.(7) The seed should be marketed only if it is accompanied by a document bearing certain details of the seed in question.(8) Any Member State should be authorised to permit, in its territory, the marketing of seed which satisfies less stringent requirements in respect of provenance, if the marketing of such seed has been authorised in Denmark, France, Ireland, the Netherlands and the United Kingdom under this decision.(9) Decision 2001/765/EC as amended by Decision 2002/17/EC(4) should be amended accordingly.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Article 6 of Decision 2001/765/EC shall be amended adding the following paragraph:"Notwithstanding, stocks of forest reproductive material authorised under this decision and accumulated before 31 December 2002 shall be allowed to be marketed until their exhaustion."Article 2Annex I to Decision 2001/765/EC is amended as set out in the Annex to this decision.Article 3This decision is addressed to the Member States.Done at Brussels, 22 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2326/66.(2) OJ L 87, 17.4.1971, p. 14.(3) OJ L 288, 1.11.2001, p. 40.(4) OJ L 6, 10.1.2002, p. 63.ANNEXAnnex I to Decision 2001/765/EC is hereby amended as follows:1. under the columns headed "Larix leptolepis, kg" in the entry in respect of France, "70" is replaced by "85";2. under the columns headed "Larix leptolepis, kg" in the entry in respect of the Netherlands, "20" is replaced by "40";3. under the columns headed "Larix leptolepis, kg" in the entry in respect of the United Kingdom, "100" is replaced by "300";4. under the columns headed "Pinus strobus kg" in the entry in respect of the Netherlands, "25" is replaced by "35";5. under the columns headed "Picea sitchensis, kg" in the entry in respect of France, "40" is replaced by "65";6. under the columns headed "Picea sitchensis, kg" in the entry in respect of the United Kingdom, "300" is replaced by "450";7. under the columns headed "Pseudotsuga taxifolia, kg" in the entry in respect of France, "760" is replaced by "1360";8. under the columns headed "Pseudotsuga taxifolia, kg" in the entry in respect of the Netherlands, "15" is replaced by "30";9. under the columns headed "Pseudotsuga taxifolia, kg" in the entry in respect of the United Kingdom, "350" is replaced by "650";10. under the columns headed "Fagus sylvatica L., kg" in the entry in respect of Denmark, "10000" is replaced by "12300";11. under the columns headed "Larix decidua Mill., kg" in the entry in respect of Denmark, "40" is replaced by "150";12. under the columns headed "Larix decidua Mill., kg" in the entry in respect of France, "300" is replaced by "315";13. under the columns headed "Pinus nigra Arnold, kg, Provenance" in the entry in respect of France, "-" and "-" are replaced by "20" and "BG (Kunstendil) respectively";14. under the columns headed "Quercus pendunculata Ehrh, kg, Provenance" in the entry in respect of Ireland, "-" and "-" are replaced by "3000" and "EC (IRL/OEP) respectively";15. under the columns headed "Quercus sessiliflora Sal., kg" in the entry in respect of Denmark, "113000" is replaced by "142000";16. under the columns headed "Quercus sessiliflora Sal., kg, Provenance" in the entry in respect of Ireland, "-" and "-" are replaced by "4000" and "EC(IRL/OEP) respectively";17. under the columns headed "Quercus sessiliflora Sal., kg" in the entry in respect of the United Kingdom, "25000" is replaced by "29000".